United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 3, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-31120
                         Summary Calendar



BILLY GENE HARRIS,

                                         Petitioner-Appellant,

versus

JOSEPH HARO,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1214
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billy Gene Harris, federal prisoner # 06244-062, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Because Harris’ 28 U.S.C. § 2241 petition challenged the legality

of his conviction, Harris had to show that 28 U.S.C. § 2255

provided him with an inadequate or ineffective remedy.      Pack v.

Yusuff, 218 F.3d 448, 452 (5th Cir. 2000).   “[T]he savings clause

of § 2255 applies to a claim (i) that is based on a retroactively

applicable Supreme Court decision which established that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31120
                                -2-

petitioner may have been convicted of a nonexistent offense and

(ii) that was foreclosed by circuit law at the time when the

claim should have been raised in the petitioner’s trial, appeal,

or first § 2255 motion."   Reyes-Requena v. United States, 243

F.3d 893, 904 (5th Cir. 2001).

     Harris argues that his indictment was defective because he

was charged under the wrong statute as a native American, and

that the district court lacked jurisdiction over his case because

the charged offenses occurred on a fee simple estate rather than

on an Osage Indian allotment.    Because Harris fails to identify

any authority demonstrating that he was convicted of a non-

existent offense, his jurisdictional challenges to his conviction

fail to satisfy the first prong of the Reyes-Requena test.     The

district court’s dismissal of Harris’ 28 U.S.C. § 2241 petition

is therefore AFFIRMED.